Citation Nr: 1731374	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1965 to April 1967.  The Veteran died in December 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

In April 2013, the appellant submitted a VA Form 9, on which she indicated that she wished to have a hearing before a member of the Board (either via Travel Board or videoconference, whichever came first) for the claim of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  She is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for either a Travel Board OR a videoconference hearing addressing the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant and her representative are to be notified by letter of the date, time, and place of that hearing.  This issue should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


